 
Exhibit 10.5.1
 
AMENDMENT TO THE JACK IN THE BOX INC. CAPITAL ACCUMULATION PLAN FOR EXECUTIVES
 
THIS AMENDMENT to the Jack in the Box Inc. Capital Accumulation Plan for
Executives is adopted effective as of August 2, 2002.
 
Notwithstanding any provision of the Jack in the Box Inc. Capital Accumulation
Plan for Executives, as amended and restated effective as of June 1, 2001, (the
“CAPE”) to the contrary, the CAPE is hereby amended as follows:
 
1.    Effective as of January 1, 2003, installment payments from the CAPE to Ken
Williams (the “Participant”) shall be made in accordance with the terms and
conditions of the CAPE, except that, the calculation of the earnings on any
unpaid balance of the Participant’s CAPE account shall be determined using the
Moody’s rate for the thirty-six (36) month period ending December 31, 2002
increased by two percent (2%).
 
2.    Except as modified by this Amendment, all the terms and provisions of the
CAPE, as previously amended and restated effective as of June 1, 2001, shall
continue in full force and effect.
 
This amendment is executed effective as of the date set forth above at San
Diego, California.
 
PLAN ADMINISTRATIVE COMMITTEE
FOR THE JACK IN THE BOX INC.
CAPITAL ACCUMULATION PLAN FOR
EXECUTIVES
By:
 
CARLO E. CETTI

--------------------------------------------------------------------------------

On behalf of the Plan Administrative Committee